The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 1, line 10, note that --a-- should be inserted prior to “claim” for idiomatic clarity; line 17, note that the recitation of “input output” should be rewritten as --input/output-- for idiomatic clarity; line 31, note that the number “2” should be rewritten as --two-- for idiomatic clarity. Page 2, line 4, note that --a-- should be inserted after “since” for idiomatic clarity; line 20, note that the recitation of “of band width … easily by variations” should be rewritten as --of the band width … easily due to variations-- for idiomatic clarity. Page 7, lines 24, 25 and page 9, lines 7, 8, it is noted that the respective recitations of “whose outer periphery is” should be rewritten as --having an outer periphery that is-- at those instances for idiomatic clarity. Page 14, line 5, it is noted that --the-- should be inserted after “to” for idiomatic clarity. Page 15, lines 8, 9, 11, 12 and page 20, 8, 9, 12, note that --of-- should be inserted after the respective instances of “diameter” for idiomatic clarity. Page 19, line 20, it is noted that --of-- should be inserted after “each” for idiomatic clarity; line 31, note that --the-- should be inserted prior to “resonance” for an appropriate characterization. Page 20, line 8, it is noted that --an-- should be inserted prior to “external” for idiomatic clarity. Page 21, line 17, it is noted that --the-- should be inserted prior “size” for idiomatic clarity. Page 21, line 26; page 22, line 18; page 23, line 11: note that --the-- should be inserted prior to “drawing” (i.e. line 26), respectively at these instances for idiomatic clarity.
The disclosure is objected to because of the following informalities: Page 2, lines 10, 12, note that publication dates for the cited documents should be provided for clarity and obtain the desired design value--, respectively at these instances for an appropriate characterization. Page 3, line 19, note that the recitation of “both of” is vague in meaning and thus appropriate clarification is needed. Page 3, line 30 and page 25, line 1, note that the recitation of “plastically deformable section(s) … plastically deformable” appears to be redundant and thus appropriate clarification is needed. Page 3, lines 30, 31; page 8, line 14; page 9, line 25; page 17, line 7; page 23, line 30: note that the respective recitations of “so that at least length …” is vague in meaning at these instances and thus appropriate clarification is needed. Page 4, lines 4, 5, 9, 10 and page 24, line 19, note that the recitations of “held to separate space” (i.e. page 4, line 4), “spaced on the” (i.e. page 4 lines 5, 9, 10) and “in a space” (i.e. page 24) are respectively vague in meaning and thus appropriate clarification is needed. Page 4, lines 17, 18 and page 25, lines 9, 10, note that the respective recitations of “correct and maintain” (i.e. page 4) and “correct the discrepancy” (i.e. page 25) are vague in meaning, especially at to what should “corrected” and “maintained”, as well as what constitutes the “discrepancy” and thus appropriate clarification is needed. Pages 4-6, in the brief description of the drawings, note that each of the bracketed drawing figure numbers should be deleted as being redundant. Page 5, lines 1, 6, 20, 25, note that the recitations of parameters (S11, S) are respectively vague and meaning and thus appropriate clarification is needed. Page 6, line 10, in the heading, note that --FOR CARRYING OUT THE INVENTION-- should be inserted after “PREFERRED MODES” for consistency with PTO guidelines; line 13, note that --, where like features are denoted by the same reference numerals throughout the drawings-- should be from the … 21 to an edge section on the side of … section 41-- for an appropriate characterization. Page 8, lines 8, 9, 18 and page 24, line 20, note that the recitation of “first rectangular waveguide 10 side” should be rewritten as --side of the first rectangular waveguide 10--, respectively at these instances for an appropriate characterization. Page 9, lines 19, 20; page 12, lines 22, 23; page 24, line 22: note that the recitation of “second rectangular waveguide 50 side” should be rewritten as --side of the second rectangular waveguide 50--, respectively at these instances for an appropriate characterization. Page 10, line 26, note that --as shown in FIG. 2A-- should be inserted after “shape” for an appropriate characterization; line 34, note that --as shown in FIG. 2C-- should be inserted after “shape” for an appropriate characterization. Page 11, lines 11, 12, note that for the materials cited therein, any appropriate trademarked materials should be identified, capitalized and provided with the generic terminology for clarity and completeness of description; line 22, note that the pronoun “they” should be rewritten to identify the intended feature for clarity and completeness of description; line 27, note that --as shown in FIG. 2B-- should be inserted after “shape” for an appropriate characterization. Page 13, line 9, note that the term “S11” needs to be strictly defined (i.e. in words) for clarity and completeness of description; last line, note that the recitation of “due to structure” is vague in meaning and thus appropriate clarification is needed. Page 13, line 27; page 18, line 32; page 22, line 10; page 23, line 2: note that --adjusting-- should be inserted after “by”, respectively at these instances for an appropriate characterization. Page 14, lines 6, 9 and page 19, lines 9, 12, note that --use in dimension of … x horizontal dimension of …--, respectively at these instances for an appropriate characterization. Page 14, last line and page 15, line 1; page 15, line 2; page 19, line 34; page 20, lines 2, 3, 4: note that “diameter … x thickness …” should be rewritten as --diameter of … x thickness dimension of …-- for an appropriate characterization. Page 15, line 23 and page 20, line 23, it is noted that --in GHz-- should be inserted after “frequency” for an appropriate characterization consistent with the corresponding graph. Page 15, line 24 and page 20, line 24, note that --in dB-- should be inserted after “loss)” for an appropriate characterization consistent with the corresponding graph. Page 16, line 12 and page 21, lines 6, 7, 12, note that the respective recitations of “by combining with resonance frequency” is vague in meaning, at these instance, especially since it is unclear what other characteristic is being combined with the resonance frequency and thus appropriate clarification is needed. Page 16, line 16 and page 21, line 16, note that the respective recitations of “in trend of characteristic is not recognized” is vague in meaning, at these instances and thus appropriate clarification is needed. Page 17, line 12 and page 18, line 2, note that the respective recitations of “ranging over the entire periphery in at least part of …” is vague in meaning, at these instances and thus appropriate clarification is needed. Page 19, line 1, note that the recitation of “possible to apply in a case” is vague in meaning and thus appropriate clarification is needed. Page 21, line 18, note that --size of the-- sides of rectangular waveguides 10 and 50, respectively-- for an appropriate characterization; line 20, note that the term “The” should be rewritten as --As shown in FIG. 11, the--, especially since the subsequent description mainly pertains to features depicted in FIG. 11. Page 24, line 1, it is noted that --as shown in FIG. 12A-- should be inserted after “shape” for an appropriate characterization; line 7, note that --as shown in FIG. 12C-- should be inserted after “shape” for an appropriate characterization. Page 28, lines 6, 14, note that the recitation of “within the ambit” is vague in meaning and thus appropriate clarification is needed. At all instances throughout the specification, note that it is unclear whether the use of the terminology “side wall sections” would be an accurate characterization of this aspect of the invention. Note that the location of these sections would appear to be more accurately --end wall sections-- rather than “side wall sections”, especially since these sections delimit the ends of the circular waveguide.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and/or descriptive labeling need to be correspondingly described in the specification for clarity and completeness of description: FIGS. 3A, 4A, 7A, 8A (x, y, z); FIGS. 3B, 4B, 7B, 8B, the value associated with each “S” parameter; FIG. 9 (78a, 78b); FIG. 10 (79a, 79b).  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 5, 11, for the section line with the “Y” designation in each drawing figure, note that the lower designation of “Y” should .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9; 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
end wall sections-- rather than “side wall sections”, especially since these sections delimit the ends of the circular waveguide.
In claim 1, last line, note that it is unclear how “an axial direction of the circular waveguide”, as recited herein relates to the earlier recitation in claim 1 of “an axial direction of the cylindrical section” (i.e. one in the same axial direction, distinct and separate axial directions, etc.). Appropriate clarification is needed.
In claim 1, last line and in claim 2, line 1, note that the recitation of “so that at least length” (i.e. claim 1) is vague in meaning as to what such a limitation is intended to mean and note that the recitation of “to maintain the length” (i.e. claim 2) is vague in meaning as to what such a limitation is intended to mean, as well as the relationship of this “length” to the “at least length”, as recited in claim 1. Appropriate clarification of these issues is needed.
In claim 2, lines 3 & 4, note that the recitation of “between inside and outside of the circular waveguide occurs” is vague in meaning, especially since it has not been established as to which sides of the dielectric plate would define the inside and the outside. Appropriate clarification is needed.
In claims 3, 5, line 3 in each claim, note that the respective recitations of “ranging over the entire periphery in at least part of the cylindrical section” is vague in meaning at these instances, especially since it is unclear what would characterize the recited “entire periphery”. Appropriate clarification is needed.

In claim 5, line 2, note that the recitation of “an axial outer side” is vague in meaning, especially since it is unclear how this limitation would relate to the other limitations already recited. Appropriate clarification is needed.
In claim 6, lines 2, 3, note that it is unclear which one of the recited “side wall sections” is intended by the singular “side wall section”, as respectively recited at these instances. Appropriate clarification is needed.
In claim 7, lines 2, 3 and in claim 8, last line, note that the respective recitations of “a portion excluding the diaphragm” is vague in meaning at these instances, especially since it is unclear as to which portion is intended by such a recitation. Appropriate clarification is needed.
In claim 8, lines 4, 7, note that it is unclear how “a first sidewall section” (line 4) and “a second sidewall section” (i.e. line 7), as respectively recited herein relate to the earlier recitation of “side wall sections”, as recited in claim 1 (i.e. the first and second side wall sections are a part of the sidewall sections, the first and second sidewall sections are separate and distinct from the sidewall section, etc.) and thus appropriate clarification is needed; line 11, note that the recitation of “from both sides” is vague in meaning, especially since no previous recitation of “sides” has been established and thus appropriate clarification; lines 16 & 17, note that is unclear whether the “first sidewall section” and “the second side wall section” can both correspond to a single “sidewall section”, as recited herein and thus appropriate clarification is needed.
In claim 10, lines 3, 4, note that the recitations of “held to separate space” (i.e. line 3) and “spaced on the” (i.e. line 4), respectively are vague in meaning and to what is intended by each 
The following claims have been found to be objectionable for reasons set forth below: 
In claim 7, line 2, note that “the thickness of the diaphragm is thinner than the thickness” should be rewritten as --the diaphragm has a thickness that is thinner than a thickness-- for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Curtis et al. 
Curtis et al (i.e. FIG. 2) discloses a high frequency window (i.e. a window assembly), comprising: a circular waveguide (i.e. the portion defined by a circular shape cup flange (4) and a circular flat flange (7), as evident from FIG. 2) forming a circular pipe conduit (i.e. defined by the hollow space within the annular portion (6) in cup flange (4) in FIG. 2) and side wall sections .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tuller discloses a sealing sleeve that permits axial movement of a sealed waveguide section to an adjacent waveguide section. Martin et al discloses a waveguide window assembly including deformable or yielding sections. Symons et al discloses a waveguide window assembly with a cylindrical window section attached to rectangular waveguide sections.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee